                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

MEMPHIS A. PHILLIP RANDOLPH                        )
INSTITUTE, THE EQUITY ALLIANCE,                    )
FREE HEARTS, THE MEMPHIS AND                       )
WEST TENNESSEE AFL-CIO                             )
CENTRAL LABOR COUNCIL, THE                         )
TENNESSEE STATE CONFERENCE                         )
OF THE NAACP, SEKOU                                )       Case No. 3:20-cv-00374
FRANKLIN, and KENDRA LEE,                          )       Judge Richardson
                                                   )       Magistrate Judge Frensley
                              Plaintiffs,          )
                                                   )
       v.                                          )
                                                   )
TRE HARGETT, in his official capacity              )
as Secretary of State of the State of              )
Tennessee, MARK GOINS, in his                      )
Official capacity as Coordinator of                )
Elections for the State of Tennessee,              )
and AMY WEIRICH, in her official                   )
capacity as the District Attorney General          )
for Shelby County, Tennessee,                      )
                                                   )
                              Defendants.          )


                          DEFENDANTS’ MOTION TO DISMISS


       Pursuant to Rule 12(b)(1) and (6), Fed. R. Civ. P., Defendants move the Court to dismiss

this case in its entirety for lack of standing and for failure to state a claim. A Memorandum of

Law in support of this Motion is filed herewith.




   Case 3:20-cv-00374 Document 61 Filed 08/10/20 Page 1 of 3 PageID #: 2316
                                 Respectfully submitted,

                                 HERBERT H. SLATERY III
                                 Attorney General and Reporter

                                 /s/ Andrew B. Campbell
                                 JANET M. KLEINFELTER (BPR #13889)
                                 Deputy Attorney General
                                 Janet.kleinfelter@ag.tn.gov

                                 ANDREW B. CAMPBELL (BPR #14258)
                                 Senior Assistant Attorney General
                                 Andrew.campbell@ag.tn.gov

                                 ALEXANDER S. RIEGER (BPR 029362)
                                 Assistant Attorney General
                                 Alex.rieger@ag.tn.gov

                                 MATTHEW D. CLOUTIER (BPR 036710)
                                 Assistant Attorney General
                                 Matt.cloutier@ag.tn.gov

                                 Office of the Tennessee Attorney General
                                 Public Interest Division
                                 P.O. Box 20207
                                 Nashville, TN 37202
                                 (615) 741-7403

                                 Attorneys for Defendants




                                    2

Case 3:20-cv-00374 Document 61 Filed 08/10/20 Page 2 of 3 PageID #: 2317
                                 CERTIFICATE OF SERVICE
        I hereby certify that a true and exact copy of the foregoing documents have been forwarded
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to the parties named below. Parties may access this filing through the Court’s electronic filing
system.


William L. Harbison                                            Danielle Lang
Lisa K. Helton                                                 Ravi Doshi
Christopher C. Sabis                                           Molly Danahy
Christina R.B. López                                           Jonathan Diaz
Sherrard, Roe, Voigt & Harbison, PLC                           Campaign Legal Center
150 3rd Avenue South, Suite 1100                               1101 14th Street NW, Suite 400
Nashville, TN 37201                                            Washington, DC 20005

Ezra Rosenberg
Pooja Chaudhuri
Jacob Conarck
Lawyers’ Committee for Civil Rights Under Law
1500 K Street NW, Suite 900
Washington, DC 20005


Date: August 10, 2020                                  /s/ Andrew B. Campbell
                                                       Andrew B. Campbell
                                                       Senior Assistant Attorney General




                                                  3

   Case 3:20-cv-00374 Document 61 Filed 08/10/20 Page 3 of 3 PageID #: 2318
